                    Case 2:17-cv-11879-AC-SDD ECF No. 44-1 filed 10/29/18              PageID.619   Page 1 of 5




                                                                  Exhibit A

                               Horizon Global Americas Inc.’s Interpretations of Claim Terms
                                  Identified for Construction by Curt Manufactuing, LLC

                                   CONSTRUCTION OF CLAIM 1 OF U.S. PATENT NUMBER 6,068,352

     Phrase                  Horizon Proposed Interpretation Curt Proposed Interpretation    Court’s Interpretation
1    a current sensing       No construction necessary.
     circuit                 Alternatively, a circuit that senses
                             the level of braking current supplied
                             to the brakes of the towed vehicle
                             through the power circuit.

2    controlling one or      No construction necessary.
     more of said            Alternatively, the microcontroller
     indicator lights to     controls a light that displays a
     indicate that the       connection error between the power
     towed vehicle           switching circuit in the brake
     brakes are or are not   controller and the trailer brakes.
     properly connected
     to said power
     switching circuit




{7721693: }                                                           1
                     Case 2:17-cv-11879-AC-SDD ECF No. 44-1 filed 10/29/18                      PageID.620   Page 2 of 5



                                     CONSTRUCTION OF CLAIM 1 OF U.S. PATENT NUMBER 8,179,142

     Phrase                   Horizon Proposed Interpretation         Curt Proposed Interpretation    Court’s Interpretation
1    microcontroller          No construction necessary.

2    a current sensing        No construction necessary.
     device connected to      Alternatively, a circuit connected to
     said microcontroller     the microcontroller that senses
     to monitor current       current flowing to the trailer lamp
     flow at said loads       light loads.



                                    CONSTRUCTION OF CLAIM 31 OF U.S. PATENT NUMBER 8,179,142

     Phrase                   Horizon Proposed Interpretation         Curt Proposed Interpretation    Court’s Interpretation
1    microcontroller          No construction necessary.

2    wherein said input       No construction necessary.
     signal from said first   Alternatively, the signal coming
     vehicle contains         from the vehicle includes
     information related      information relating to two or more
     to two or more           different qualities.
     parameters of said
     first vehicle


3    wherein said             No construction necessary.
     microcontroller is       Alternatively, the microcontroller
     capable of decoding      can decode at least one of the
     said input signal and    parameters from the input signal,
     outputting a signal      and can output a signal to the
     to said second           trailer.
     vehicle related to at
     least one of said two
     or more parameters
     of said first vehicle

{7721693: }                                                                2
                     Case 2:17-cv-11879-AC-SDD ECF No. 44-1 filed 10/29/18                    PageID.621   Page 3 of 5



                              CONSTRUCTION OF CLAIMS 1 AND 4 OF U.S. PATENT NUMBER 9,592,863

     Phrase                 Horizon Proposed Interpretation         Curt Proposed Interpretation    Court’s Interpretation
1    a beam engaged         No construction necessary.
     with said cross-       Alternatively, a support connected
     member about a first   to a cross-member on a first axis.
     axis
2    cross-member           No construction necessary.
     isolator dampens       Alternatively, an object that reduces
     longitudinal           forward and backward movement of
     displacement           the support in the first axis.

3    isolator               “Isolator” does not appear alone in
                            claims 1 or 4. It only appears in the
                            “cross-member isolator” and “wing
                            isolator” terms for which Curt
                            separately seeks construction. No
                            further construction is necessary.

4    wing isolator          No construction necessary.
                            Alternatively, an object between the
                            beam and skid plate that reduces the
                            rotational movement on a second
                            axis.




{7721693: }                                                              3
                         Case 2:17-cv-11879-AC-SDD ECF No. 44-1 filed 10/29/18                PageID.622   Page 4 of 5



                                CONSTRUCTION OF CLAIMS 1 AND 4 OF U.S. PATENT NUMBER 9,522,583

     Phrase                   Horizon Proposed Interpretation       Curt Proposed Interpretation    Court’s Interpretation
1    a locking member         No construction necessary.
     extending through        Alternatively, a part that moves up
     the body member          and down through the body member
     and being axially        to lock it.
     moveable relative to
     the body member


2    first . . . axial        No construction necessary.
     position[]               Alternatively, a first vertical
                              position.




3    second . . . axial       No construction necessary.
     position[]               Alternatively, a second vertical
                              position that is different than the
                              first vertical position.




{7721693: }                                                              4
                   Case 2:17-cv-11879-AC-SDD ECF No. 44-1 filed 10/29/18                    PageID.623   Page 5 of 5



                             CONSTRUCTION OF CLAIMS 1 AND 4 OF U.S. PATENT NUMBER 9,248,713

     Phrase                Horizon Proposed Interpretation        Curt Proposed Interpretation    Court’s Interpretation
1    A safety chain        The preamble is not limiting and no
     engaging device for   further construction is necessary.
     a towing vehicle      Alternatively, a device for engaging
     having a gooseneck    a safety chain when installed on a
     hitch attached        vehicle having a gooseneck hitch
                           attached.




{7721693: }                                                            5
